     Case 1:18-cr-00276-ECM-SMD Document 89 Filed 07/10/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
       v.                                   )    CRIM. CASE NO. 1:18-cr-276-ECM
                                            )                (WO)
 DAREN WILSON                               )

                      MEMORANDUM OPINION and ORDER

      Now pending before the court is the Defendant’s pro se motion styled “motion

seeking compassion release” (doc. 88) but what he seeks is placement in home confinement

pursuant to the CARES Act.       See Coronavirus Aid, Relief, Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, enacted on March 27, 2020. “[A] request for home

confinement under the CARES Act is different than a reduction-in-sentence (RIS) request

based upon compassionate release.” United States v. Allen, 2020 WL 2199626 (S.D. Ga.

May 6, 2020). Citing to the CARES Act, and an April 3, 2020 memorandum from the

Attorney General, the Defendant seeks release to home confinement.

      The decision to release inmates on home confinement rests with the Bureau of

Prisons (“BOP”). See 18 U.S.C. § 3624(c)(2)(the BOP has the authority “to place a

prisoner in home confinement for the shorter of 10 percent of the term of imprisonment of

that prisoner or 6 months.”). The Attorney General, exercising emergency authority

granted to him by the CARES Act, expanded the class of inmates that can be considered

for home confinement due to the national emergency declared by the President as the result

of the outbreak of Coronavirus Disease 2019 (COVID-19). See Memorandum from the

Attorney General to the Director of Bureau of Prisons, dated Apr. 3, 2020,
      Case 1:18-cr-00276-ECM-SMD Document 89 Filed 07/10/20 Page 2 of 3



https://www.justice.gov/file/1266661/download (last accessed July 10, 2020). The BOP

has authority under 18 U.S.C. § 3623(c)(2) and 34 U.S.C. § 60541 to effectuate the

Attorney General’s instruction. While section 12003(b)(2) of the CARES Act allows the

BOP to extend the amount of time prisoners may serve in home confinement, it does not

extend to the District Court the authority to make such an order. See Allen, 2020 WL

2199626 at 1; United States v. Daniels, 2020 WL 1938973, *2 (N.D. Ala. Apr. 22, 2020).

The Court concludes that “under the CARES Act, the BOP, through the Attorney General’s

delegation, retains the “exclusive authority and sole discretion to designate the place of an

inmate’s confinement,” including home confinement.” Id. Thus, this Court has no

authority to order the BOP to change the Defendant’s current place of incarceration.

       Wilson also seeks a reduction in sentence, pursuant to 18 U.S.C. § 3582(a)(1)(A),

in which he asserts there are extraordinary and compelling circumstances to reduce his

sentence. Specifically, Wilson alleges that he has been diagnosed with COVID-19 but has

not received medical treatment for this condition. (Doc. 88 at 2).

       Under § 3582(c)(1)(A), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.”

However, a defendant may only move for such a reduction after he “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Although

Wilson alleges that he sent forms for medical treatment, he presents nothing to demonstrate

that he has exhausted his administrative remedies, and, thus his motion for reduction of

                                             2
      Case 1:18-cr-00276-ECM-SMD Document 89 Filed 07/10/20 Page 3 of 3



sentence is due to be denied for his failure to exhaust his administrative remedies. Thus his

motion for reduction of sentence is due to be denied without prejudice due to his failure to

exhaust. Accordingly, for the reasons as stated, it is

       ORDERED that the Defendant’s motion (doc. 88) is DENIED.

       DONE this 10th day of July, 2020.


                                             /s/ Emily C. Marks
                                      EMILY C. MARKS
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                              3
